
	
		II
		110th CONGRESS
		2d Session
		S. 2564
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Lieberman (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To make certain reforms with respect to the Government
		  Accountability Office, and for other purposes.
	
	
		1.Short title;
			 reference
			(a)Short
			 titleThis Act may be cited
			 as the Government Accountability
			 Office Act of 2008.
			(b)ReferenceExcept
			 as otherwise expressly provided, whenever in this Act an amendment is expressed
			 in terms of an amendment to a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 31, United
			 States Code.
			2.Appointment
			 processesSection 703 is
			 amended—
			(1)by striking the
			 term and Deputy Comptroller General are and inserting
			 is in subsection (a)(1),
			(2)by striking the
			 first sentence in subsection (a)(2) and inserting the following: A
			 commission shall be established 12 months in advance of an upcoming vacancy in
			 the office of Comptroller General to recommend individuals to the President for
			 appointment to the office, except that if the vacancy is unanticipated, the
			 commission shall be established when the vacancy occurs.,
			(3)by inserting
			 and at the end of subsection (a)(2)(C),
			(4)by striking
			 ; and in subsection (a)(2)(D), inserting a period, and striking
			 all of subsection (a)(2)(E),
			(5)by redesignating
			 subsections (b), (c), (d), (e), and (f) as subsections (c), (d), (e), (f) and
			 (g) and inserting a new subsection (b) as follows:
				
					(b)The Comptroller
				General shall appoint the Deputy Comptroller General in consultation with those
				individuals listed in clauses (A), (B), (C) and (D) of this subsection and in
				so doing shall choose an individual solely on the basis of integrity and
				demonstrated ability related to the auditing, financial and management
				analysis, public administration, investigative and legal functions of the
				Office.
					,
			(6)in subsection (c),
			 as redesignated by this section, by striking (e) and inserting
			 (f),
			(7)in subsection (d),
			 as redesignated by this section, by renumbering subsections (1) and (2) as
			 subsections (2) and (3) and inserting a new subsection (1) as follows:
				
					(1)serves at the
				pleasure of the Comptroller General;
					,
				and
			(8)in subsection (f),
			 as redesignated by this section, by deleting the term or Deputy
			 Comptroller General wherever it appears and by deleting in subsection
			 (1) the words (as the case may be). Either and inserting
			 and.
			3.Inspector
			 General
			(a)In
			 generalTitle 31, United States Code, is amended by inserting
			 after section 704 the following new section:
				
					705.Inspector
				General for the United States Government Accountability Office
						(a)Establishment of
				officeThere is established an Office of the Inspector General in
				the United States Government Accountability Office, to—
							(1)conduct and
				supervise audits consistent with generally accepted government auditing
				standards and investigations relating to the United States Government
				Accountability Office;
							(2)provide leadership
				and coordination and recommend policies, to promote economy, efficiency, and
				effectiveness in the United States Government Accountability Office; and
							(3)keep the
				Comptroller General and Congress fully and currently informed concerning fraud
				and other serious problems, abuses, and deficiencies relating to the
				administration of programs and operations of the United States Government
				Accountability Office.
							(b)Appointment,
				supervision, and removal
							(1)The Office of the
				Inspector General shall be headed by an Inspector General, who shall be
				appointed by the Comptroller General without regard to political affiliation
				and solely on the basis of integrity and demonstrated ability in accounting,
				auditing, financial analysis, law, management analysis, public administration,
				or investigations. The Inspector General shall report to, and be under the
				general supervision of, the Comptroller General.
							(2)The Inspector
				General may be removed from office by the Comptroller General. The Comptroller
				General shall, promptly upon such removal, communicate in writing the reasons
				for any such removal to each House of the Congress.
							(c)Authority of
				inspector generalIn addition to the authority otherwise provided
				by this section, the Inspector General, in carrying out the provisions of this
				section, is authorized—
							(1)to have access to
				all records, reports, audits, reviews, documents, papers, recommendations, or
				other material that relate to programs and operations of the United States
				Government Accountability Office;
							(2)to make such
				investigations and reports relating to the administration of the programs and
				operations of the United States Government Accountability Office as are, in the
				judgment of the Inspector General, necessary or desirable;
							(3)to request such
				documents and information as may be necessary for carrying out the duties and
				responsibilities provided by this section from any Federal agency;
							(4)in the performance
				of the functions assigned by this section, the Inspector General shall use the
				authority and procedures provided in
				section
				716 of this title to obtain all information, documents,
				reports, answers, records, accounts, papers, and other data and documentary
				evidence from a person not in the United States Government or from a Federal
				agency, to the same extent and in the same manner as the Comptroller
				General;
							(5)to administer to or
				take from any person an oath, affirmation, or affidavit, whenever necessary in
				the performance of the functions assigned by this section, which oath,
				affirmation, or affidavit when administered or taken by or before an employee
				of an Office of Inspector General designated by the Inspector General shall
				have the same force and effect as if administered or taken by or before an
				officer having a seal;
							(6)to have direct and
				prompt access to the Comptroller General when necessary for any purpose
				pertaining to the performance of functions and responsibilities under this
				section;
							(7)to report
				expeditiously to the Attorney General whenever the Inspector General has
				reasonable grounds to believe there has been a violation of Federal criminal
				law; and
							(8)to provide copies
				of all reports to the United States Government Accountability Office’s Audit
				Advisory Committee and to provide such additional information in connection
				with such reports as is requested by the Committee.
							(d)Complaints by
				employees
							(1)The Inspector
				General may receive, review, and investigate, as the Inspector General deems
				appropriate, complaints or information from an employee of the United States
				Government Accountability Office concerning the possible existence of an
				activity constituting a violation of law, rules, or regulations, mismanagement,
				or gross waste of funds, provided that the IG shall refer complaints or
				information concerning violations of personnel law, rules, or regulations to
				established investigative and adjudicative entities of the United States
				Government Accountability Office.
							(2)The Inspector
				General shall not, after receipt of a complaint or information from an
				employee, disclose the identity of the employee without the consent of the
				employee, unless the Inspector General determines such disclosure is
				unavoidable during the course of the investigation.
							(3)Any employee who
				has authority to take, direct others to take, recommend, or approve any
				personnel action, shall not, with respect to such authority, take or threaten
				to take any action against any employee as a reprisal for making a complaint or
				disclosing information to the Inspector General, unless the complaint was made
				or the information disclosed with the knowledge that it was false or with
				willful disregard for its truth or falsity.
							(e)Semiannual
				reports(1)The Inspector General
				shall submit semiannual reports summarizing the activities of the Office of the
				Inspector General to the Comptroller General. Such reports shall include, but
				need not be limited to—
								(A)a summary of each significant report,
				including a description of significant problems, abuses, and deficiencies
				disclosed by such report during the reporting period;
								(B)a description of the recommendations
				for corrective action made with respect to significant problems, abuses, or
				deficiencies identified in subparagraph (A);
								(C)a summary of the progress made in
				implementing such corrective action identified in subparagraph (B); and
								(D)information concerning any
				disagreement the Comptroller General has with a recommendation of the Inspector
				General.
								(2)The Comptroller General shall
				transmit the semiannual reports of the Inspector General, together with any
				comments the Comptroller General considers appropriate, to the Congress within
				60 days of receipt of such reports.
							(f)Independence in
				carrying out duties and responsibilitiesThe Comptroller General
				is not authorized to prevent or prohibit the Inspector General from carrying
				out any of the duties or responsibilities assigned to the Inspector General
				under this section.
						(g)Authority for
				staff
							(1)In
				generalThe Inspector General shall select, appoint, and employ
				such personnel as may be necessary to carry out the provisions of this section
				consistent with the provisions of this title governing selections,
				appointments, and employment in the United States Government Accountability
				Office. Such personnel shall be appointed, promoted, and assigned only on the
				basis of merit and fitness, but without regard to those provisions of title 5
				governing appointments and other personnel actions in the competitive service,
				except that no personnel of the Office may be paid at an annual rate greater
				than $1,000 less than the annual rate of pay of the Inspector General.
							(2)Experts and
				consultantsThe Inspector General may procure temporary and
				intermittent services under
				section
				3109 of title 5, United States Code at rates not to exceed the
				daily equivalent of the annual rate of basic pay for level V of the Executive
				Schedule under section 5315 of such title.
							(3)Independence in
				appointing staffNo individual may carry out any of the duties or
				responsibilities of the Office of the Inspector General unless the individual
				is appointed by the Inspector General, or provides services procured by the
				Inspector General, pursuant to this paragraph.
							(4)The Inspector
				General and any individual carrying out any of the duties or responsibilities
				of the Office of the Inspector General are prohibited from performing any
				program responsibilities.
							(h)Office
				spaceThe Comptroller General shall provide the Office of the
				Inspector General with appropriate and adequate office space, together with
				such equipment, office supplies, and communications facilities and services as
				may be necessary for the operation of the Office of the Inspector General, and
				shall provide necessary maintenance services and the equipment and facilities
				located therein.
						(i)DefinitionAs
				used in this section, the term Federal agency means a department,
				agency, instrumentality or unit thereof of the Federal
				Government.
						.
			(b)IncumbentThe
			 individual who serves in the position of Inspector General of the United States
			 Government Accountability Office on ____, 2008, shall continue to serve in such
			 position subject to the removal in accordance with this section.
			(c)Effective
			 dateThis section shall be effective upon enactment of this
			 Act.
			(d)Clerical
			 amendmentThe table of contents of chapter 7, of title 31, United
			 States Code, is amended by adding at the end of subchapter I the
			 following:
				
					
						705. Inspector General for the United
				States Government Accountability
				Office.
					
					.
			4.Administering
			 oathsSection 711 is
			 amended—
			(1)by striking
			 when auditing and settling accounts in paragraph 4, and
			(2)by adding to the
			 end of paragraph 4, as amended, upon the specific approval only of the
			 Comptroller General or the Deputy Comptroller General.
			5.Comptroller
			 General reportsSection 719 is
			 amended—
			(1)by striking
			 and at the end of clause (B) in subsection (b)(1),
			(2)by striking the
			 period at the end of clause (C) in subsection (b)(1) and inserting ;
			 and,
			(3)by adding a new
			 clause at the end of subsection (b)(1) as follows:
				
					(D)for Federal
				agencies subject to sections 901–903 of title 31 and other agencies designated
				by the Comptroller General an assessment of their overall degree of cooperation
				in making personnel available for interview, providing written answers to
				questions, submitting to an oath authorized by the Comptroller General under
				section 711, granting access to records, providing timely comments to draft
				reports, adopting recommendations in reports and responded to such other
				matters as the Comptroller General deems
				appropriate.
					,
			(4)by striking
			 and at the end of clause (B) in subsection (c)(2),
			(5)by striking the
			 period at the end of subsection (c)(3) and inserting ; and,
			 and
			(6)by adding a new
			 subsection at the end of section (c) as follows:
				
					(4)as soon as
				practicable when an agency or other entity does not, within a reasonable time
				of a request by the Comptroller General, make personnel available for
				interview, provide written answers to questions, or submit to an oath
				authorized by the Comptroller General under section
				711.
					.
			6.Reimbursement of
			 audit costsSection 3521 is
			 amended by inserting after subsection (h) the following new subsection:
			
				(i)(1)Any executive agency or
				component thereof that prepares an audited financial statement or any related
				schedules under section 3515 shall reimburse the Government Accountability
				Office the cost of any audit of the financial statements or related schedules
				of such agency or component performed by the Comptroller General of the United
				States.
					(2)Reimbursements required by paragraph
				(1) shall be credited to the appropriation account Salaries and
				Expenses, Government Accountability Office current when the
				reimbursement is received and shall remain available until
				expended.
					.
		7.Conforming
			 amendmentSection 1401 of
			 title I of Public Law No. 108–83 is repealed.
		8.Financial
			 disclosure requirementsSection 109 of title
			 5, United States Code, Appendix 4, is amended—
			(1)by inserting
			 except officers or employees of the Government Accountability
			 Office, at the beginning of subparagraph (13)(B)(i),
			(2)by redesignating
			 subparagraph (13)(B)(ii) as (13)(B)(iii),
			(3)by striking
			 and at the end of subparagraph (13)(B)(i), and
			(4)by adding a new
			 subparagraph after subparagraph (13)(B)(i) as follows:
				
					(ii)each officer or
				employee of the Government Accountability Office who, for at least 60
				consecutive days, occupies a position for which the rate of basic pay, minus
				the amount of locality pay authorized for General Schedule employees under
				section
				5304 of this title for the area where the employee is located,
				is equal to or greater than 120 percent of the minimum rate of basic pay
				payable for GS–15 of the General Schedule;
				and
					.
			9.Additional
			 authoritiesSection 731 is
			 amended—
			(1)by deleting
			 section (d),
			(2)by renumbering
			 sections (e), (f), (g), (h), and (i), as sections (d), (e), (f), (g), and
			 (h),
			(3)by amending the
			 new section (d) as follows:
				(A)by deleting
			 subparagraph (2) in its entirety,
				(B)by deleting the
			 dash at the end of the first clause and the (1) that
			 follows,
				(C)by striking
			 GS–18 under section 5332 of such title
			 and inserting level IV of the Executive Schedule,
				(D)by striking
			 15 and inserting 20, and
				(E)by striking
			 ; and and inserting a period, and
				(4)by adding new
			 subsections (i) and (j) as follows:
				
					(i)Funds appropriated
				to the Government Accountability Office for salaries and expenses are available
				for meals, entertainment, and other related expenses incurred in connection
				with recruitment.
					(j)Consistent with
				regulations promulgated by the Comptroller General, the Government
				Accountability Office may accept, hold, administer, use, and dispose of any
				money or property, real, personal or mixed, tangible or intangible, received by
				the Office as a gift, devise, bequest, grant, or otherwise for the purpose of
				aiding or facilitating the work of the
				Office.
					.
			10.Highest basic
			 pay rateSection 732(c)(2) is
			 amended by striking highest basic rate for GS–15 and inserting
			 rate for Executive Level III, provided that the total amount of cash
			 compensation in any year shall be subject to the limitations provided under
			 section
			 5307(a)(1) of title 5, United States Code;.
		11.Pay
			 adjustmentsSection 732(c) is
			 amended—
			(1)in clause (2) by
			 striking (4) and inserting (5);
			(2)by redesignating
			 clause (4) as clause (5); and
			(3)by inserting after
			 subparagraph (3) the following:
				
					(4)whenever the rates
				of basic pay for the Executive Schedule are increased, the Comptroller General
				may increase the rate of basic pay for the positions in sections 703(g),
				731(c), and 731(d) that are paid by reference to the Executive Schedule. In
				determining whether to grant all or part of such increase, the Comptroller
				General shall consider the funding level for the Office and any other
				appropriate criteria. If the Comptroller General increases the rate of basic
				pay for such positions, the Comptroller General may delay the implementation of
				such increases to become effective no later than the effective date of
				increases under paragraph 3 of this
				subsection;
					.
			12.Comptroller
			 General’s annuitySection 777(b) is
			 amended in the first sentence by striking of the Comptroller
			 General and inserting for level II of the Executive
			 Schedule.
		13.Placement in
			 Senior Executive Service
			(a)Section 732a(b) is
			 amended by striking section 731(d), (e)(1), or (e)(2) and
			 inserting section 731(d).
			(b)Section 733(c) is
			 amended by striking 731(c), (d), (e)(1), or (e)(2) and inserting
			 703(g)(2), 731(c) or (d).
			14.Voluntary
			 separation incentive paymentsSection 2 of
			 Public Law
			 106–303, as amended by section 2 of
			 Public Law
			 108–271 (5 U.S.C. 5597 note) is
			 amended—
			(1)by striking
			 subsection (a)(2)(d) at the beginning of (b)(1) and inserting
			 subsections (a)(2)(D) and (c)(2)(d),
			(2)by inserting
			 and following the colon in subsection (b)(4) and striking the
			 colon at the end of subsection (b)(5) and inserting a period,
			(3)by striking
			 subsections (b)(6) and (b)(7),
			(4)by striking
			 subsection (c),
			(5)by striking in subsection (d) the
			 s in Definitions, all of subsection (1), and
			 (2) Employee.— in subsection (2) and by adding
			 as part of subsection (d) the remaining text of the section,
			(6)by striking the
			 phrase , excluding subsection (c) in subsection (f), and
			(7)by respectively
			 redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e),
			 and (f).
			15.Basic pay for
			 retirementSection 8331(3) of
			 title 5, United States Code, is amended—
			(1)by striking
			 and at the end of subparagraph (G),
			(2)by inserting
			 and at the end of subparagraph (H),
			(3)by adding a new
			 subparagraph as follows:
				
					(I)the nonpermanent
				amount of a performance-based pay increase received by an officer or employee
				of the Government Accountability Office provided that such increase does not
				cause the officer’s or employee’s salary to exceed the maximum salary in
				section 732(c)(2);
					,
				and
			(4)by striking
			 (B) through (H) in the language following new subparagraph (I),
			 and inserting (B) through (I).
			16.Effective
			 datesThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act, except that sections 6 and 7 and the amendments made by those sections
			 shall take effect on October 1, 2009.
		
